     Case 2:19-cv-00095-RFB-DJA Document 20 Filed 04/13/21 Page 1 of 12



1
2
3
4                                 UNITED STATES DISTRICT COURT
5                                        DISTRICT OF NEVADA
6                                                   ***
7         RICHARD BANDA,                                    Case No. 2:19-cv-00095-RFB-DJA
8                                              Plaintiff,           SCREENING ORDER
9              v.
10        JOHN DOE, et al.,
11                                         Defendants.
12
13                Plaintiff, who currently is a prisoner in the custody of the Nevada Department of

14   Corrections (“NDOC”), has submitted an amended civil rights complaint pursuant to 42

15   U.S.C. § 1983 and has filed an application to procceed in forma pauperis. (ECF No. 1,

16   16). Based on the information regarding Plaintiff’s financial status, the Court finds that

17   Plaintiff is not able to pay an initial installment payment toward the full filing fee pursuant

18   to 28 U.S.C. § 1915. The Court therefore grants the application to proceed in forma

19   pauperis. Plaintiff will, however, be required to make monthly payments toward the full

20   $350.00 filing fee when he has funds available. The Court now screens Plaintiff’s

21   amended civil rights complaint pursuant to 28 U.S.C. § 1915A. 1

22   I.       SCREENING STANDARD

23            Federal courts must conduct a preliminary screening in any case in which a

24   prisoner seeks redress from a governmental entity or officer or employee of a

25   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any

26   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim

27
              An amended complaint replaces an earlier complaint. See Hal Roach Studios,
              1
28   Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989). Therefore, the
     operative complaint is the First Amended Complaint (ECF No. 16).
     Case 2:19-cv-00095-RFB-DJA Document 20 Filed 04/13/21 Page 2 of 12



1    upon which relief may be granted, or seek monetary relief from a defendant who is
2    immune from such relief. See 28 U.S.C. § 1915A(b)(1),(2). Pro se pleadings, however,
3    must be liberally construed. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir.
4    1990). To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
5    elements: (1) the violation of a right secured by the Constitution or laws of the United
6    States, and (2) that the alleged violation was committed by a person acting under color
7    of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
8           In addition to the screening requirements under § 1915A, pursuant to the Prison
9    Litigation Reform Act (PLRA), a federal court must dismiss a prisoner’s claim if “the
10   allegation of poverty is untrue” or if the action “is frivolous or malicious, fails to state a
11   claim on which relief may be granted, or seeks monetary relief against a defendant who
12   is immune from such relief.” 28 U.S.C. § 1915(e)(2). Dismissal of a complaint for failure
13   to state a claim upon which relief can be granted is provided for in Federal Rule of Civil
14   Procedure 12(b)(6), and the court applies the same standard under § 1915 when
15   reviewing the adequacy of a complaint or an amended complaint.                   When a court
16   dismisses a complaint under § 1915(e), the plaintiff should be given leave to amend the
17   complaint with directions as to curing its deficiencies, unless it is clear from the face of
18   the complaint that the deficiencies could not be cured by amendment. See Cato v. United
19   States, 70 F.3d 1103, 1106 (9th Cir. 1995).
20          Review under Rule 12(b)(6) is essentially a ruling on a question of law. See
21   Chappel v. Lab. Corp. of America, 232 F.3d 719, 723 (9th Cir. 2000). Dismissal for failure
22   to state a claim is proper only if it is clear that the plaintiff cannot prove any set of facts in
23   support of the claim that would entitle him or her to relief. See Morley v. Walker, 175 F.3d
24   756, 759 (9th Cir. 1999).       In making this determination, the court takes as true all
25   allegations of material fact stated in the complaint, and the court construes them in the
26   light most favorable to the plaintiff. See Warshaw v. Xoma Corp., 74 F.3d 955, 957 (9th
27   Cir. 1996). Allegations of a pro se complainant are held to less stringent standards than
28   formal pleadings drafted by lawyers. See Hughes v. Rowe, 449 U.S. 5, 9 (1980). While



                                                   -2-
     Case 2:19-cv-00095-RFB-DJA Document 20 Filed 04/13/21 Page 3 of 12



1    the standard under Rule 12(b)(6) does not require detailed factual allegations, a plaintiff
2    must provide more than mere labels and conclusions. Bell Atlantic Corp. v. Twombly,
3    550 U.S. 544, 555 (2007). A formulaic recitation of the elements of a cause of action is
4    insufficient. Id.
5            Additionally, a reviewing court should “begin by identifying pleadings [allegations]
6    that, because they are no more than mere conclusions, are not entitled to the assumption
7    of truth.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). “While legal conclusions can
8    provide the framework of a complaint, they must be supported with factual allegations.”
9    Id. “When there are well-pleaded factual allegations, a court should assume their veracity
10   and then determine whether they plausibly give rise to an entitlement to relief.” Id.
11   “Determining whether a complaint states a plausible claim for relief . . . [is] a context-
12   specific task that requires the reviewing court to draw on its judicial experience and
13   common sense.” Id.
14           Finally, all or part of a complaint filed by a prisoner may therefore be dismissed
15   sua sponte if the prisoner’s claims lack an arguable basis either in law or in fact. This
16   includes claims based on legal conclusions that are untenable (e.g., claims against
17   defendants who are immune from suit or claims of infringement of a legal interest which
18   clearly does not exist), as well as claims based on fanciful factual allegations (e.g.,
19   fantastic or delusional scenarios). See Neitzke v. Williams, 490 U.S. 319, 327-28 (1989);
20   see also McKeever v. Block, 932 F.2d 795, 798 (9th Cir. 1991).
21   II.     SCREENING OF FIRST AMENDED COMPLAINT
22           In the First Amended Complaint (“FAC”), Plaintiff sues Naphcare, Inc. for events
23   that allegedly took place while he was incarcerated at the Clark County Detention Center
24   (“CCDC”).      ECF No. 16 at 1-2. In addition, the FAC lists John/Jane Does 1-5 as
25   defendants. Id. at 1-3. Plaintiff brings one count and seeks damages and declaratory
26   relief. Id. at 4, 14.
27           The FAC alleges the following: During Plaintiff’s incarceration at Clark County
28   Detention Center (“CCDC”), Naphcare, Inc. and Does contracted with the Las Vegas



                                                 -3-
     Case 2:19-cv-00095-RFB-DJA Document 20 Filed 04/13/21 Page 4 of 12



1    Metropolitan Police Department (“LVMPD”) and were the medical provides at CCDC. Id.
2    at 4. By the end of April of 2017, Plaintiff experienced strong and persistent symptoms
3    of dehydration and fainting in his cell. Id. After medical staff responded to a “man-down”
4    emergency medical call, Plaintiff conveyed his persisting symptoms of dehydration and
5    fainting.   Id.   A Doe nurse asked Plaintiff to stand up.         Id.   Plaintiff complied and
6    immediately fainted. Id.
7           A Doe physician injected Plaintiff with steroids and ordered Plaintiff admitted to the
8    infirmary for further evaluation and treatment. Id. Upon infirmary admission and at the
9    direction of the treating physician, medical staff placed Plaintiff on an I.V. for his
10   dehydration.      Id.   The attending physician, “exercising professionally sound medical
11   judgment” to protect Plaintiff, “unequivocally ordered” Doe medical staff to flush and
12   sanitize Plaintiff’s I.V. twice daily for two days prior to removing it. Id. at 4-5.
13          “Cognizant of the inherent risks posed to Plaintiff by doing so, medical staff Does
14   deliberately defied and ignored the physician’s standing medical orders, failing to flush,
15   clean and remove the I.V. in the time ordered by Plaintiff’s treating physician.” Id. at 5.
16   After five days, the treating physician returned to observe the onset of infection due to the
17   Doe nurses defying and contravening the treating physician’s orders. Id. The treating
18   physician did not know that an internal MRSA infection had advanced in Plaintiff’s
19   bloodstream by that time. Id. Methicillin-resistant staphylococcus avreus (“MRSA”) is
20   universally acknowledged within the medical community as causing infections, some of
21   which could be fatal. Id. It is common knowledge that MRSA can be spread through
22   materials or instruments and that the risk of transmission is increased by conditions such
23   as overcrowding, shared facilities, incarceration, close contact between inmates, and
24   unsanitary conditions, facts which were known to the ordering physician and the Doe
25   medical staff who ignored the physician’s order. Id. at 6. The physician did not know or
26   foresee that Plaintiff already had an MRSA infection and ordered the I.V. removed,
27   ordered medication for Plaintiff, discharged Plaintiff from the medical unit, and assured
28   Plaintiff that he should be okay. Id.



                                                   -4-
     Case 2:19-cv-00095-RFB-DJA Document 20 Filed 04/13/21 Page 5 of 12



1           As a result of the deliberate indifference of the Does in defying and refusing to
2    adhere to the physician’s orders, Plaintiff had, in fact, already contracted an infection and
3    it was worsening. Id. After being discharged, Plaintiff began experiencing a swollen arm,
4    cold chills and sweats, and broke out in red, itchy hives. Id. Plaintiff called a man-down.
5    Id. at 7. The medical team arrived and took his temperature, which was high. Id. This
6    prompted blood tests and, when the blood test results came back, Plaintiff was diagnosed
7    with a blood infection and was sent to the hospital. Id.
8           At the hospital, Plaintiff was evaluated and tested and was administered
9    antibiotics, which were not effective. Id. Three or four days later, Plaintiff developed
10   painful holes in his chest and stomach cavities, which were releasing poisonous
11   discharges. Id.
12          Plaintiff asserts that the diagnostic testing at the hospital concluded that “Plaintiff
13   had incurred and contracted staff infection in his blood due to the deliberate indifference
14   of Does and their conscious failures to adhere to, execute and carry out physician orders
15   by refusing to clean, flush and ultimately timely extract the I.V. from his arm subsequent
16   to his CCDC infirmary admission.” Id.
17          Plaintiff was subjected to enormous pain, discomfort, and suffering as a result of
18   “Defendants deliberate indifference.” Id. at 8. He continues to experience the painful
19   symptoms and has permanent and persistent recurring painful discharge in his chest and
20   abdominal cavities. Id.
21          Plaintiff concludes that Defendants’ consciously and intentionally defying,
22   deviating from, ignoring, and failing to carry out the physician order issued to protect
23   Plaintiff violated his constitutional rights. Id. at 8-9. In particular, Plaintiff concludes that
24   his Eighth Amendment and Fourteenth Amendment rights were violated.
25          Plaintiff refers to both the Eighth Amendment and Fourteenth Amendment.
26   However, a pretrial detainee is protected from conditions constituting punishment under
27   the Due Process Clause of the Fourteenth Amendment, while a convicted prisoner is
28   protected by the Eighth Amendment’s Cruel and Unusual Punishment Clause. Bell v.



                                                   -5-
     Case 2:19-cv-00095-RFB-DJA Document 20 Filed 04/13/21 Page 6 of 12



1    Wolfish, 441 U.S. 520, 535 n. 16 (1971). Because Plaintiff was at CCDC at the time of
2    the alleged events, the Court will liberally construe the FAC and presume that Plaintiff
3    was a pre-trial detainee and that the Fourteenth Amendment’s more lenient standard
4    applies and the Eighth Amendment does not apply.
5           The Court will address Plaintiff’s claims against the Doe defendants first and then
6    address the claim against Naphcare, Inc..
7           A. Claims Against Doe Defendants
8           As the Court previously explained 2, a pretrial detainee’s claim of denial of the right
9    to adequate medical care under the Fourteenth Amendment is analyzed under an
10   objective deliberate indifference standard. Gordon v. Cty. of Orange, 888 F.3d 1118,
11   1124–25 (9th Cir. 2018). The elements of such a claim are: “(i) the defendant made an
12   intentional decision with respect to the conditions under which the plaintiff was confined;
13   (ii) those conditions put the plaintiff at substantial risk of suffering serious harm; (iii) the
14
     defendant did not take reasonable available measures to abate that risk, even though a
15
     reasonable official in the circumstances would have appreciated the high degree of risk
16
     involved—making the consequences of the defendant’s conduct obvious; and (iv) by not
17
     taking such measures, the defendant caused the plaintiff’s injuries. Id. at 1125. “With
18
     respect to the third element, the defendant’s conduct must be objectively unreasonable,
19
     a test that will necessarily ‘turn[ ] on the facts and circumstances of each particular case.’”
20
     Id. (quoting Castro v. County of Los Angeles, 833 F.3d 1060, 1071 (9th Cir. 2016)). A
21
     plaintiff must “prove more than negligence but less than subjective intent—something akin
22
     to reckless disregard.” Id. The mere lack of due care is insufficient. Id.
23
            Plaintiff alleges facts sufficient to show that he was at risk of suffering a harmful
24
     infection if his I.V. was not flushed and sanitized. Liberally construing the FAC for
25
26   purposes of screening only, the Court finds that the FAC alleges facts that might be

27
28
            2
                See ECF No. 6 at 5.

                                                  -6-
     Case 2:19-cv-00095-RFB-DJA Document 20 Filed 04/13/21 Page 7 of 12



1    sufficient to show that the Doe nurses 3 who were ordered to flush and clean the I.V. made
2    an intentional and deliberate unreasonable decision to consciously defy those orders
3    despite having medical knowledge of the attendant risks of contracting a dangerous
4    infection if the orders were defied, causing Plaintiff to contract a new infection that caused
5    him pain from the discharges in his chest and abdominal cavities. This would be sufficient
6    to state a colorable claim against the nurses for purposes of screening and for these
7    claims to proceed if Plaintiff had named these nurses.
8
            However, Plaintiff has not included in the FAC the names of any of these nurses.
9
     A complaint cannot be served on an unnamed defendant and this case therefore cannot
10
     proceed against the Doe nurses at this time. For Plaintiff’s claims to proceed against the
11
     Doe nurses, he must amend his complaint to include the real names of the defendants
12
     and allege true facts sufficient to state colorable claims against each of those named
13
     defendants. If Plaintiff does not know or remember those names, he must either review
14
     the records he currently has in his possession to identify those names or file a properly
15
     supported and complete motion for the Court to issue a Rule 45 subpoena duces tecum
16
     so that he may obtain records that would have that information. If Plaintiff chooses to
17
     move for issuance of a Rule 45 subpoena duces tecum, he must attach a copy of his
18
     proposed Rule 45 subpoena(s) to his motion, and that motion must clearly identify the
19
20   documents that would have the information Plaintiff seeks and also explain why the

21   documents and information would be available from the entity or person that is the target

22   of the subpoena. Plaintiff is directed to carefully review Rule 45 of the Federal Rules of

23   Civil Procedure before filing such a motion.

24          If Plaintiff chooses to file a second amended complaint with the true names of the

25   defendants, he is advised that a second amended complaint will completely replace the
26
            3
             In his description of the five Doe Defendants, Plaintiff describes them as “medical
27   provider staff.” (ECF No. 16 at 2-3). It appears that Plaintiff is alleging that it was the
     unnamed nurses who violated his constitutional rights by allegedly deliberately disobeying
28   the doctor’s orders. The Court therefore construes Doe Defendants 1-5 to be the nurses
     who allegedly deliberately disobeyed the orders.

                                                 -7-
     Case 2:19-cv-00095-RFB-DJA Document 20 Filed 04/13/21 Page 8 of 12



1    FAC and the second amended complaint therefore must be complete in itself, including
2    the relevant factual allegations against each named defendant. See Hal Roach Studios,
3    Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989). Plaintiff should
4    file the second amended complaint on this Court’s approved prisoner civil rights form and
5    it must be entitled “Second Amended Complaint.” For each defendant, Plaintiff must
6    name the defendant and allege true facts sufficient to show that the particular named
7    defendant violated Plaintiff’s civil rights. If Plaintiff does not amend the complaint to state
8
     a colorable claim against a named defendant within 60 days of the date of this order, the
9
     Court will dismiss this case with prejudice.
10
            B. Claim Against Naphcare, Inc.
11
            To state a claim under 42 U.S.C. § 1983, a plaintiff must allege facts sufficient to
12
     show that the alleged violation was committed by a person acting under color of state law,
13
     and state action is required in order to establish a Fourteenth Amendment violation. West
14
     v. Atkins, 487 U.S. 42, 48-49 (1988). These two issues require the same inquiries. Id. at
15
     49 (recognizing that if a defendant’s conduct satisfies the state action requirement of the
16
     Fourteenth Amendment that conduct also is action under color of state law for purposes
17
     of § 1983). Naphcare, Inc. is a private entity. Merely providing contracted services to a
18
     state entity does not mean that the private contractor is acting under color of state law.
19
20   Manhattan Cmty. Access Corp. v. Halleck, 139 S. Ct. 1921, 1931-32 (2019). Such a

21   private entity acts under color of state law only if it is performing a traditional, exclusive

22   public function. Id. at 1931. For purposes of this order, the Court will assume that

23   Naphcare, Inc. was acting under color of state law by providing medical services to

24   prisoners at Washoe County Jail.

25          However, when a private entity acts under color of law to perform a traditional,
26   exclusive function in place of a municipality, then the plaintiff must establish a policy or
27   custom theory of municipal liability against that private entity. Tsao v. Desert Palace, Inc.,
28   698 F.3d 1128, 1139 (9th Cir. 2012); Buckner v. Toro, 116 F.3d 450, 452 (11th Cir. 1997);


                                                    -8-
     Case 2:19-cv-00095-RFB-DJA Document 20 Filed 04/13/21 Page 9 of 12



1    Saddiq v. Trinity Servs. Grp., No. CV131671PHXROSMHB, 2015 WL 13684700, at *7
2    (D. Ariz. Jan. 15, 2015). Thus, if Plaintiff wishes to hold Naphcare, Inc. liable, he must
3    first state a colorable claim against Naphcare, Inc. based on a theory of municipal liability.
4           A municipality may not be held liable under § 1983 on a respondeat superior
5    theory, which means that a municipality may not be held liable merely because it
6    employed someone who violated someone’s civil rights. Monell v. Dep't of Soc. Servs. of
7    City of New York, 436 U.S. 658, 690-91 (1978). Thus, Naphcare, Inc. may not be held
8
     liable merely because it employed a nurse who violated Plaintiff’s constitutional rights.
9
     See Henry v. Naphcare, Inc., No. 2:10-CV-00790-GMN, 2010 WL 3703721, at *3 (D. Nev.
10
     Sept. 13, 2010).
11
            Municipalities may be held liable under § 1983 if action pursuant to municipal
12
     custom or policy caused a constitutional violation that damaged the plaintiff. Id. There
13
     must be a custom or policy and that custom or policy must have caused the alleged
14
     constitutional deprivation. Castro v. County of Los Angeles, 833 F.3d 1060, 1075 (9th
15
     Cir. 2016). Furthermore, the plaintiff also must show that the custom or policy was
16
     adhered to with deliberate indifference to the prisoners’ constitutional rights. Id. at 1076.
17
     The deliberate indifference standard for municipalities is an objective inquiry into whether
18
     the facts known by the municipal policymakers put them on constructive notice that the
19
20   particular conduct or omission is substantially certain to result in the violation of

21   constitutional rights. Id.

22          Merely including a conclusory allegation that there is a custom or policy is

23   insufficient. Ashcroft v. Iqbal, 556 U.S. 662, 680–81 (2009). A plaintiff must go beyond

24   bare assertions and plead facts sufficient to show that there is a policy and what the policy

25   is. Id. at 678-81. To adequately allege a custom, a plaintiff must allege facts sufficient to
26   show a practice or custom that constitutes the standard operating procedure of the local
27   government entity. See Trevino v. Gates, 99 F.3d 911, 918 (9th Cir. 1996).
28   “The custom must be so ‘persistent and widespread’ that it constitutes a permanent and


                                                 -9-
     Case 2:19-cv-00095-RFB-DJA Document 20 Filed 04/13/21 Page 10 of 12



1     well   settled   city   policy.” Id. (quoting Monell,   436   U.S.   at   691).   “Liability   for
2     improper custom may not be predicated on isolated or sporadic incidents; it must be
3     founded upon practices of sufficient duration, frequency and consistency that the conduct
4     has become a traditional method of carrying out policy.” Id.
5            Plaintiff fails to state a colorable claim against Naphcare, Inc. Plaintiff has not
6     alleged facts sufficient to show a policy or custom adhered to with deliberate indifference
7     that has caused a violation of Plaintiff’s constitutional rights. The FAC merely alleges that
8
      Naphcare, Inc. contracted with the LVMPD and was responsible for the provision of
9
      medical care to the inmates, including Plaintiff. Such allegations do not state a colorable
10
      municipal claim against Naphcare, Inc.. The Court therefore dismisses the claim against
11
      Naphcare, Inc. without prejudice. If Plaintiff chooses to include a claim against Naphcare,
12
      Inc. in the second amended complaint, Plaintiff must identify the alleged facts upon which
13
      he is basing any such claim. He must allege true facts sufficient to show that nurses
14
      violated his constitutional rights, but also must allege true facts sufficient to show that this
15
      constitutional violation was caused by a Naphcare, Inc. policy, custom or practice that
16
      was established with deliberate indifference. Plaintiff cannot state a claim merely by using
17
      the terminology the Court used to explain the relevant law. He must allege facts that
18
      would show not only the existence and specific requirements of the policy or practice but
19
20    also that the nurses engaged in their unconstitutional course of conduct because they

21    were complying with the policy or practice.

22           C. Leave to Amend

23           Plaintiff is granted leave to file a second amended complaint to cure the

24    deficiencies of the claims in the FAC, as outlined above. If Plaintiff chooses to file an

25    amended complaint, he is advised that a second amended complaint entirely replaces

26    the FAC and, thus, the second amended complaint must be complete in itself, including
27    factual allegations against each named defendant that are sufficient to state a colorable
28    claim against each particular named defendant. See Hal Roach Studios, Inc. v. Richard


                                                   - 10 -
     Case 2:19-cv-00095-RFB-DJA Document 20 Filed 04/13/21 Page 11 of 12



1     Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (holding that “[t]he fact that a party
2     was named in the original complaint is irrelevant; an amended pleading supersedes the
3     original”). Plaintiff should file the second amended complaint on this Court’s approved
4     prisoner civil rights form and it must be entitled “Second Amended Complaint.” Plaintiff
5     may not amend the complaint to add unrelated claims against other defendants.
6     Furthermore, an amended complaint does not include claims based on events that have
7     taken place since the original complaint was filed.
8
             The Court notes that, if Plaintiff chooses to file a second amended complaint curing
9
      the deficiencies, as outlined in this order, Plaintiff must file the amended complaint within
10
      60 days from the date of entry of this order. If Plaintiff chooses not to file an amended
11
      complaint curing the stated deficiencies, this action will be dismissed with prejudice.
12
      III.   CONCLUSION
13
             For the foregoing reasons, it is ordered that Plaintiff's application to proceed in
14
      forma pauperis (ECF No. 1) without having to prepay the full filing fee is granted. Plaintiff
15
      shall not be required to pay an initial installment fee. Nevertheless, the full filing fee shall
16
      still be due, pursuant to 28 U.S.C. § 1915, as amended by the Prisoner Litigation Reform
17
      Act. The movant herein is permitted to maintain this action to conclusion without the
18
      necessity of prepayment of fees or costs or the giving of security therefor. This order
19
      granting in forma pauperis status shall not extend to the issuance and/or service of
20
      subpoenas at government expense.
21
             It is further ordered that, pursuant to 28 U.S.C. § 1915, as amended by the Prisoner
22
      Litigation Reform Act, the Nevada Department of Corrections shall pay to the Clerk of the
23
      United States District Court, District of Nevada, 20% of the preceding month's deposits to
24
      the account of Richard Banda, # 1183134 (in months that the account exceeds $10.00)
25
      until the full $350 filing fee has been paid for this action. The Clerk shall send a copy of
26
      this order to the attention of Chief of Inmate Services for the Nevada Department of
27
      Prisons, P.O. Box 7011, Carson City, NV 89702.
28
             It is further ordered that, even if this action is dismissed, or is otherwise


                                                   - 11 -
     Case 2:19-cv-00095-RFB-DJA Document 20 Filed 04/13/21 Page 12 of 12



1     unsuccessful, the full filing fee shall still be due, pursuant to 28 U.S.C. §1915, as amended
2     by the Prisoner Litigation Reform Act.
3            It is further ordered that the operative complaint is the First Amended Complaint
4     (ECF No. 16), and the Clerk of Court shall send Plaintiff a courtesy copy of the First
5     Amended Complaint.
6            It is further ordered that the FAC is dismissed without prejudice and with leave to
7     file a second amended complaint to cure the FAC’s deficiencies.
8            It is further ordered that, if Plaintiff chooses to file an amended complaint curing
9     the deficiencies of his complaint, as outlined in this order, Plaintiff shall file the amended
10    complaint within 60 days from the date of entry of this order.
11           It is further ordered that the Clerk of the Court shall send to Plaintiff the approved
12    form for filing a § 1983 complaint and instructions for the same. If Plaintiff chooses to file
13    a second amended complaint, he should use the approved form and he must write the
14
      words “Second Amended” above the words “Civil Rights Complaint” in the caption.
15
             It is further ordered that, if Plaintiff fails to file a timely second amended complaint,
16
      this action shall be dismissed with prejudice.
17
18
             DATED: April 13, 2021.
19
20
                                                           RICHARD F. BOULWARE, II
21                                                         UNITED STATES DISTRICT JUDGE
22
23
24
25
26
27
28



                                                  - 12 -
